FLETCHER, Chief Judge
(concurring):
I agree with the lead opinion in its conclusion that our decision in United States v. Jordan, 1 M.J. 334 (C.M.A.1976), is inapplicable to the case at bar. As to its analysis with respect to Article 31, Uniform Code of Military Justice, 10 U.S.C. 831, I would add that it is unrealistic to construe the NATO Status of Forces Agreement either on its face or in conjunction with general statis*231tics as evidence of subterfuge or an attempt to evade this codal provision. See United States v. Aau, 12 U.S.C.M.A. 332, 30 C.M.R. 332 (1961), United States v. Holder, 10 U.S.C.M.A. 448, 28 C.M.R. 14 (1959). Finally, I am satisfied with the lead opinion’s holding on the question of Miranda warnings and find the appellant’s confession was voluntary and admissible within the parameters of the Fifth Amendment. See Bram v. United States, 168 U.S. 532, 18 S.Ct. 183, 42 L.Ed. 568 (1897).